          Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 1 of 7




                                  United States District Court
                                 Southern District Of New York

--------------------------------------------------X




                                                   ...............................................
Sarah Ransome,

           Plaintiff,

v.                                                                                                   No. 17 Civ. 0616 (JGK)
Jeffrey Epstein, Ghislaine Maxwell,
Sarah Kellen, Lesley Groff and
Natalya Malyshev,

           Defendants.

-----------------------------------------------X


                                     PROTECTIVE ORDER

           Upon a showing of good cause in support of the entry of a protective order to

protect the discovery and dissemination of confidential information in this case, IT IS

ORDERED:

     1.       This Protective Order shall apply to all documents, materials, and information,

              including without limitation, documents produced, answers to interrogatories,

              responses to requests for admission, deposition testimony, and other

              information disclosed pursuant to the disclosure or discovery duties created by

              the Federal Rules of Civil Procedure.

     2.       As used in this Protective Order, “document” is defined as provided in

              FED.R.CIV.P. 34(a). A draft or non-identical copy is a separate document

              within the meaning of this term.
                                                                                            1
     Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 2 of 7




3.       Information designated “CONFIDENTIAL” shall be information that is

         confidential and implicates common law and statutory privacy interests,

         including information reflecting medical or psychological conditions, medical

         or psychological treatment, prescriptions for controlled substances, non-public

         personal financial information, sexual activity or sexual contact, education

         records, email addresses, telephone numbers, home addresses, social security

         numbers and similarly personally identifying information for parties and third-

         party witnesses, any information subject to N.Y. Civil Rights Law § 50 or 51,

         or any other information deemed private by a Court of competent jurisdiction

         to include the tort of publication of private facts.

4.       CONFIDENTIAL information shall not be disclosed or used for any purpose

         except the preparation and trial of this case.

5.       CONFIDENTIAL documents, materials, and/or information (collectively

         “CONFIDENTIAL INFORMATION”) shall not, without the consent of the

         party producing it or further Order of the Court, be disclosed except that such

         information may be disclosed to:

         a. attorneys actively working on this case;

         b. persons regularly employed or associated with the attorneys actively

            working on this case whose assistance is required by said attorneys in the

            preparation for trial, at trial, or at other proceedings in this case;

         c. the parties;


                                             2
     Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 3 of 7




         d. expert witnesses and consultants retained in connection with this

            proceeding, to the extent such disclosure is necessary for preparation, trial

            or other proceedings in this case;

         e. the Court and its employees (“Court Personnel”) in this case;

         f. stenographic reporters who are engaged in proceedings necessarily incident

            to the conduct of this action;

         g. deponents, witnesses, or potential witnesses; and

         h. other persons by written agreement of the parties.

6.       Prior to disclosing any CONFIDENTIAL INFORMATION to any person

         listed above (other than counsel, persons employed by counsel, Court

         Personnel and stenographic reporters), counsel shall provide such person with

         a copy of this Protective Order and obtain from such person a written

         acknowledgment stating that he or she has read this Protective Order and

         agrees to be bound by its provisions. All such acknowledgments shall be

         retained by counsel and shall be subject to in camera review by the Court if

         good cause for review is demonstrated by opposing counsel.

7.       Documents are designated as CONFIDENTIAL by placing or affixing on them

         (in a manner that will not interfere with their legibility) the following or other

         appropriate notice: “CONFIDENTIAL.” Discovery material designated

         CONFIDENTIAL shall be identified by Bates number. To the extent practical,

         the respective legend shall be placed near the Bates number.


                                             3
     Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 4 of 7




8.       Only the person producing the CONFIDENTIAL INFORMATION or a person

         who has a right to have such producing party keep their information

         confidential, may designate it as “CONFIDENTIAL.”              Designation of a

         document     as   CONFIDENTIAL         INFORMATION          shall   constitute     a

         representation that such document has been reviewed by an unrepresented

         person or an attorney for the designating party, that there is a valid and good

         faith basis for such designation, made at the time of disclosure or production to

         the receiving party, and that disclosure of such information to persons other

         than those permitted access to such material would cause a privacy harm to the

         designating party.

9.       Whenever a deposition involves the disclosure of CONFIDENTIAL

         INFORMATION, the deposition or portions thereof shall be designated as

         CONFIDENTIAL and shall be subject to the provisions of this Protective

         Order. Such designation shall be made on the record during the deposition

         whenever possible, but a party may designate portions of depositions as

         CONFIDENTIAL after transcription, provided written notice of the

         designation is promptly given to all counsel of record within thirty (30) days

         after notice by the court reporter of the completion of the transcript, and until

         the expiration of such thirty (30) days after notice by the court reporter of the

         completion of the transcript, no party or counsel for any such party may share

         the contents of the deposition outside the limitations of this Protective Order.


                                            4
 Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 5 of 7




10.   Whenever a party seeks to file any document or material containing

      CONFIDENTIAL INFORMATION with the Court in this matter, it shall be

      accompanied by a Motion to Seal pursuant to Section 6.2 of the Electronic

      Case Filing Rules & Instructions for the Southern District of New York.

11.   A party may object to the designation of particular CONFIDENTIAL

      INFORMATION by giving written notice to the party designating the disputed

      information. The written notice shall identify the information to which the

      objection is made. If the parties cannot resolve the objection within ten (10)

      business days after the time the notice is received, it shall be the obligation of

      the party designating the information as CONFIDENTIAL to file an

      appropriate motion requesting that the Court determine whether the disputed

      information should be subject to the terms of this Protective Order. If such a

      motion is timely filed, the disputed information shall be treated as

      CONFIDENTIAL under the terms of this Protective Order until the Court rules

      on the motion. If the designating party fails to file such a motion within the

      prescribed time, the disputed information shall lose its designation as

      CONFIDENTIAL and shall not thereafter be treated as CONFIDENTIAL in

      accordance with this Protective Order. In connection with a motion filed under

      this provision, the party designating the information as CONFIDENTIAL shall

      bear the burden of establishing that good cause exists for the disputed

      information to be treated as CONFIDENTIAL.


                                         5
 Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 6 of 7




12.   At the conclusion of this case, unless other arrangements are agreed upon, each

      document and all hard copies thereof which have been designated as

      CONFIDENTIAL shall be returned to the party that designated it

      CONFIDENTIAL, or the parties may elect to destroy CONFIDENTIAL hard-

      copy documents or electronic files.       Where the parties agree to destroy

      CONFIDENTIAL hard copy documents and electronic files, the destroying

      party shall provide all parties with an affidavit confirming the destruction. As

      to all electronic non-file copies such as emails, the party in receipt of the

      CONFIDENTIAL document will submit an affidavit attesting that they will

      hold as CONFIDENTIAL all such electronic non-file copies and will not

      distribute the electronic copies absent an Order of a Court of competent

      jurisdiction. For purposes of this Protective Order, an Order of the Court does

      not include a subpoena.

13.   In the event that any party who has maintained possession of electronic copies

      of information designated CONFIDENTIAL by another person receives a

      subpoena for the affected materials, the party-in-possession shall respond that

      the materials are not disclosable absent an Order of the Court.

13.14. This Protective Order shall have no force and effect on the use of any

      CONFIDENTIAL INFORMATION at trial in this matter.

14.15. This Protective Order may be modified by the Court at any time for good cause

      shown following notice to all parties and an opportunity for them to be heard.


                                        6
Case 1:17-cv-00616-JGK-SN Document 171-1 Filed 11/16/18 Page 7 of 7




                                 BY THE COURT



                                 UNITED STATES DISTRICT JUDGE




                                7
